   Case 1:21-mj-00437-RSK ECF No. 1-1, PageID.2 Filed 08/10/21 Page 1 of 7


            CONTINUATION OF APPLICATION FOR A SEARCH WARRANT

       I, Aaron Eastham, being duly sworn, depose and state the following:

       1.      I make this Continuation in support of an application for a search warrant,

authorizing investigators to examine five electronic devices described in Attachment A,

for the purpose of extracting the records and information described in Attachment B.

       2.      I am a Special Agent with the Federal Bureau of Investigation and have

experience in investigating, apprehending, and prosecuting people involved in

committing criminal offenses, including those who have used cellular devices in

connection with those offenses. I am currently assigned to work federal violent criminal

matters in the Muskegon and Muskegon Heights areas, and in that capacity I have

experience with cases involving violations of federal gun and drug laws.

       3.      This Continuation is based on personal knowledge and information from

other law enforcement officers and agents. This Continuation is intended to show only

that there is sufficient probable cause for the requested warrant, and does not set forth all

of my knowledge about this matter.

                IDENTIFICATION OF THE PLACE TO BE SEARCHED

       4.      The property to be searched is (i) an Alcatel cellphone, black in color, model:

5005R, IMEI: 015495005109231 (the “Alcatel Phone”); a Motorola cellphone, black in

color, model: XT1921-8, IMEI: 359543092851357 (the “Motorola Phone”) and (iii) an LG

cellphone, dark gray in color, with the word “cricket” written on the back (the “LG

Phone”); (iv) a dark grey cellphone, with a single camera on the back in the center of the

phone, and the word “cricket” printed on the rear of the phone (the “Cricket Phone”),

and (v) an Apple iPhone, white in color, with a silver Apple logo in the center on the rear
   Case 1:21-mj-00437-RSK ECF No. 1-1, PageID.3 Filed 08/10/21 Page 2 of 7


of the phone (the “Apple iPhone”), hereinafter collectively referred to as the “Devices.”

       5.     The applied-for warrant would authorize the forensic examination of the

Devices for the purpose of identifying and extracting the electronically stored data

described in Attachment B.

                                   PROBABLE CAUSE

       6.     Based on my training and experience, and the facts set forth below, there is

probable cause to believe that Demari Lepaul Thomas-Mathews (“THOMAS-

MATHEWS”), in the Western District of Michigan, committed crimes that include

violations of Title 18, United States Code, Sections 922(g)(1) [Felon in Possession of a

Firearm] and 924(c) [Possession of a Firearm in Furtherance of Drug Trafficking] and Title 21,

United States Code, Section 841(a)(1) [Distribution and Possession with Intent to Distribute

Controlled Substances], and that evidence and instrumentalities of those crimes (described

in Attachment B) will be found on the Devices (described in Attachment A).

       7.     On November 22, 2020, the police responded to a shots-fired complaint in

Muskegon County, Michigan. Upon arriving at the scene, they found numerous bullet

holes through the exterior of a residence located at 1619 Manz Street in Muskegon, which

was the place of the reported shooting. The front door of the residence was unlocked, so

police entered the residence to check for victims.

       8.     Witnesses told police they had heard multiple gunshots. Officers on the

scene reviewed video footage from a neighbor’s security camera, which showed what

they believed to be 4 or 5 muzzle flashes going off from inside the residence at 1619 Manz

Street, near the front of the house, which has three windows. The video did not portray

anyone outside of the house shooting, but police located numerous shell casings in the
                                              2
   Case 1:21-mj-00437-RSK ECF No. 1-1, PageID.4 Filed 08/10/21 Page 3 of 7


backyard of a nearby residence.

       9.     Officers entered the residence to search for shooting victims and found

THOMAS-MATHEWS in a bathtub in the bathroom. He did not have any apparent

gunshot wounds, said the residence belonged to his friend, and denied living there. No

one else was located in the home.

       10.    Police obtained state court warrants to further search the residence and a

Ford vehicle, parked nearby, to which THOMAS-MATHEWS had the keys. During this

search, police found in the residence a semi-automatic pistol in a cabinet in the bathroom

where they had found THOMAS-MATHEWS. The pistol was loaded with 13 rounds in a

15-round capacity magazine, plus one round in the chamber. Police later determined the

pistol was registered to someone else.

       11.    Police also found, directly next to the pistol, two plastic baggies containing

a total of approximately 29.3 grams of crack cocaine, and one plastic baggie containing

approximately 6.4 grams of powder cocaine. Police also found six additional 9mm bullets

in a plastic bag on the top shelf of the same cabinet, and two cell phones sitting on top of

the bathroom vanity—namely, the Motorola Phone and the LG Phone.

       12.    Police found a digital scale in a bedroom.

       13.    Police found and seized the Alcatel Phone and Apple iPhone from

THOMAS-MATHEWS’s person.

       14.    Police found and seized the Cricket Phone from the Ford vehicle.

       15.    Police found unopened mail on the kitchen table addressed to THOMAS-

MATHEWS at 1619 Manz Street. In addition, four days before this incident, on November



                                             3
   Case 1:21-mj-00437-RSK ECF No. 1-1, PageID.5 Filed 08/10/21 Page 4 of 7


18, 2020, police responded to a shooting at the same residence at 1619 Manz Street. A

resident, Janetra Smith, had been shot in the arm. Smith told police that THOMAS-

MATHEWS was her roommate.

       16.    According law enforcement records, before November 2020, THOMAS-

MATHEWS had been convicted of the numerous felonies within the State of Michigan,

including a 2021 conviction for being a felon in possession of a firearm.

       17.    On June 29, 2021, a federal grand jury returned an indictment against

THOMAS-MATHEWS in this district, in Case No. 1:21-cr-124, for violating the following

laws in connection with the above-described circumstances from November 2020: Title

18, United States Code, Sections 922(g)(1) [Felon in Possession of a Firearm] and 924(c)

[Possession of a Firearm in Furtherance of Drug Trafficking] and Title 21, United States Code,

Section 841(a)(1) [Distribution and Possession with Intent to Distribute Controlled Substances].

       18.    The same indictment charges THOMAS-MATHEWS with committing the

same three crimes on a different occasion, in April 2021. On that occasion, police

conducted a traffic stop of a vehicle THOMAS-MATHEWS was driving, and found, in

the vehicle, approximately 5.2 grams of cocaine base in a black backpack and a loaded

pistol in the back seat in a position and orientation accessible to THOMAS-MATHEWS.

Police also found, on THOMAS-MATHEWS’s person, approximately $3,050 in cash.

Another person was riding in the passenger seat of the vehicle, but s/he denied knowing

about the drugs or firearm. THOMAS-MATHEWS told the police, as he was being

arrested, that the vehicle and its contents belonged to him.

       19.    Based on my training and experience, and communications with other law



                                               4
   Case 1:21-mj-00437-RSK ECF No. 1-1, PageID.6 Filed 08/10/21 Page 5 of 7


enforcement personnel, I understand the following:

             a.     29.3 grams of crack cocaine and 6.4 grams of powdered cocaine are

      larger quantities of those controlled substances than a person would typically have

      for personal use, and are consistent with quantities used for distribution purposes.

             b.     People who distribute controlled substances often possess and use

      digital scales in connection with their drug dealing activities. This is because a

      controlled substance’s price is typically determined by (i) the type of substance;

      and (ii) substance’s weight. Accordingly, to provide an accurate price, drug

      dealers usually must weigh the drugs they sell.

             c.     Transactions for controlled substances are primarily conducted in

      cash. For this reason, people who sell controlled substances frequently have

      significant quantities of cash in their possession. Transactions for controlled

      substances may also be conducted using payment applications that can be

      accessed using cellphones, such as Venmo and PayPal.

             d.     People who distribute controlled substances often keep and use

      firearms during and in furtherance of their drug dealing activities. Specifically,

      drug dealers frequently use firearms to protect themselves from customers, rival

      drug dealers, or others who might (i) attack the drug dealer, or (ii) attempt to steal

      the dealer’s drugs and cash. Drug dealers typically prefer to carry handguns for

      this purpose, as they are easier to conceal than long guns.

             e.     People who distribute controlled substances typically use cellphones

      in connection with their drug dealing activities, including to negotiate, plan, and



                                            5
   Case 1:21-mj-00437-RSK ECF No. 1-1, PageID.7 Filed 08/10/21 Page 6 of 7


       execute their drug transactions. Accordingly, cellphones within the possession,

       custody, or control of people who distribute controlled substances frequently

       contain evidence of drug trafficking. Such evidence may include communications

       regarding drug deals; photographs or videos of drugs, currency, firearms, or

       coconspirators; audio or video files reflecting or concerning drug transactions; and

       internet activity regarding drug transactions or firearms.

              f.     People who distribute controlled substances often maintain and use

       multiple phones to facilitate their drug dealing activities.

              g.     Cellphones may be used to access social media websites such as

       Facebook and Instagram, and people who distribute controlled substances often

       use social media to communicate with drug suppliers and users.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       20.    The warrant applied for would authorize the extraction and copying of

electronically stored information, all under Rule 41(e)(2)(B).

       21.    Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.

       22.    Forensic evidence. As further described in Attachment B, this application

seeks permission to locate forensic electronic evidence that establishes how the Devices

were used, the purpose of the use, who used them, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Devices because:

              a.     Data on the storage medium can provide evidence of a file that was
                                             6
   Case 1:21-mj-00437-RSK ECF No. 1-1, PageID.8 Filed 08/10/21 Page 7 of 7


      once on the storage medium but has since been deleted or edited, or of a deleted

      portion of a file .

             b.      Forensic evidence on a device can also indicate who has used or

      controlled the device, like user names, device locations, or account information.

      23.    Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Devices

consistent with the warrant. The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire medium,

that might expose many parts of the device to human inspection in order to determine

whether it is evidence described by the warrant.

      24.    Manner of execution. Because this warrant seeks permission only to examine

devices in law enforcement’s possession, its execution does not involve the physical

intrusion onto a premise. Accordingly, I submit there is reasonable cause for the Court to

authorize execution of the warrant at any time in the day or night.

                                    CONCLUSION

      25.    I submit that this continuation supports probable cause for a search warrant

authorizing the examination of the Devices described in Attachment A to seek the

information described in Attachment B.




                                            7
